DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 31-68 are pending.

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/20/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 31, 34-36, 41, 44-46, 51, 54, 56, 59 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US# 2014/0018085 hereinafter referred to as Young) in view of Chang et al. (US# 2013/0215809 hereinafter referred to as Chang).

	RE Claim 31, Young discloses a method of wireless communication by a user equipment (UE) (See Young FIG 1), comprising: 
	receiving, from a base station, an indication of an absence of scheduling for the UE for a preselected duration (See Young [0049], [0053] – receiving from eNB explicit commands indicating to transition power-saving RX sub-state (i.e. UE will no longer monitor continuously but rather in specific intervals (FIGs 2-3)); explicit signaling from eNB can indicated # of periods of a short DRX cycle that UE will remain in short DRX sub-state; other parameters/timer configuration can also be configured by eNB; [0053] – total length of time that a UE will remain in short DRX = (shortDRX-cycle * drxShortCycleTimer) in ms); and 
	ceasing monitoring, based on the indication of the absence of scheduling, for communication from the base station for at least the preselected duration (See Young [0049], [0053] – in reduced power/short DRX cycle/long DRX cycle sub-states, UE only monitors in specific time intervals and does not monitor in other specific time intervals (FIGs 2-3); the time intervals, as well as the duration of each interval, of short/long DRX cycles in which the UE does not monitor are predetermined).
	Young does not specifically disclose ceasing monitoring, immediately after the indication, for control information from the base station during the indicated absence of scheduling.
	However, Chang teaches of ceasing monitoring, immediately after the indication, for control information from the base station during the indicated absence of scheduling (See Chang FIGs 1-2b; [0055] – immediately enter DRX sleep state (not monitoring PDCCH) after receiving command from base station as part of configured DRX cycles).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Young, comprising ceasing monitoring, immediately after the indication, for control information from the base station during the indicated absence of scheduling, as taught in Chang. One is motivated as such in order to improve resource utilization efficiency (See Chang Background).

	RE Claim 34, Young, modified by Chang, discloses a method, as set forth in claim 31 above, wherein the ceasing monitoring for control information from the base station for at least the preselected duration comprises ceasing monitoring a control channel (See Chang FIGs 1-2b; [0055] –not monitoring PDCCH).

	RE Claim 35, Young, modified by Chang, discloses a method, as set forth in claim 31 above, 
	wherein the UE supports a plurality of power modes comprising a low power mode and a normal power mode where the low power mode is associated with lower power consumption than the normal power mode (See Young FIGs 2, 3, 17, 18; [0045], [0100]-[0101], [0140]-[0145] – UE supports plurality of power modes comprising normal power mode or power saving modes (continuous DRX, short cycle DRX, long cycle DRX)); and 
	wherein the ceasing monitoring for control information from the base station for at least the preselected duration comprises operating the UE in the low power mode (See Young FIGs 2, 3, 17, 18; [0045], [0100]-[0101], [0140]-[0145] – i.e. short cycle DRX, long cycle DRX).

	RE Claim 36, Young, modified by Chang, discloses a method, as set forth in claim 35 above, further comprising: operating the UE in the normal power mode after the preselected duration See Young [0049], [0053] – indicated # of periods of a short DRX cycle (a quantifiable duration) that UE will remain in short DRX sub-state; transition to different sub-state/mode can be performed after specific # of periods/interval).

	RE Claim 41, Young discloses a user equipment (UE) for wireless communication (See Young FIG 1), comprising: 
	A memory device (See Young FIGs 26-27);
	A processing circuit coupled to the memory device (See Young FIGs 26-27), the processing circuit configured to:
	receive, from a base station, an indication of an absence of scheduling for the UE for a preselected duration (See Young [0049], [0053] – receiving from eNB explicit commands indicating to transition power-saving RX sub-state (i.e. UE will no longer monitor continuously but rather in specific intervals (FIGs 2-3)); explicit signaling from eNB can indicated # of periods of a short DRX cycle that UE will remain in short DRX sub-state; other parameters/timer configuration can also be configured by eNB; [0053] – total length of time that a UE will remain in short DRX = (shortDRX-cycle * drxShortCycleTimer) in ms); and 
	cease monitoring, based on the indication of the absence of scheduling, for communication from the base station for at least the preselected duration (See Young [0049], [0053] – in reduced power/short DRX cycle/long DRX cycle sub-states, UE only monitors in specific time intervals and does not monitor in other specific time intervals (FIGs 2-3); the time intervals, as well as the duration of each interval, of short/long DRX cycles in which the UE does not monitor are predetermined).
	Young does not specifically disclose ceasing monitoring, immediately after the indication, for control information from the base station during the indicated absence of scheduling.
	However, Chang teaches of ceasing monitoring, immediately after the indication, for control information from the base station during the indicated absence of scheduling (See Chang FIGs 1-2b; [0055] – immediately enter DRX sleep state (not monitoring PDCCH) after receiving command from base station as part of configured DRX cycles).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Young, comprising ceasing monitoring, immediately after the indication, for control information from the base station during the indicated absence of scheduling, as taught in Chang. One is motivated as such in order to improve resource utilization efficiency (See Chang Background).

	RE Claim 44, Young, modified by Chang, discloses a UE, as set forth in claim 41 above, wherein the processing circuit configured to cease monitoring for control information from the base station for at least the preselected duration is further configured to cease monitoring a control channel (See Chang FIGs 1-2b; [0055] –not monitoring PDCCH).

	RE Claim 45, Young, modified by Chang, discloses a UE, as set forth in claim 41 above, 
	wherein the UE supports a plurality of power modes comprising a low power mode and a normal power mode where the low power mode is associated with lower power consumption than the normal power mode (See Young FIGs 2, 3, 17, 18; [0045], [0100]-[0101], [0140]-[0145] – UE supports plurality of power modes comprising normal power mode or power saving modes (continuous DRX, short cycle DRX, long cycle DRX)); and 
	wherein the processing circuit configured to cease monitoring for control information from the base station for at least the preselected duration is further configured to operate the UE in the low power mode (See Young FIGs 2, 3, 17, 18; [0045], [0100]-[0101], [0140]-[0145] – i.e. short cycle DRX, long cycle DRX).

	RE Claim 46, Young, modified by Chang, discloses a UE, as set forth in claim 45 above, wherein the processing circuit is further configured to operate the UE in the normal power mode after the preselected duration See Young [0049], [0053] – indicated # of periods of a short DRX cycle that UE will remain in short DRX sub-state; transition to different sub-state/mode can be performed after specific # of periods/interval).

	RE Claim 51, Young discloses a method of wireless communication by a base station (See Young FIG 1), comprising: 
	sending an indication to a user equipment (UE) of an absence of scheduling for the UE for a preselected duration (See Young [0049], [0053] – receiving from eNB explicit commands indicating to transition power-saving RX sub-state (i.e. UE will no longer monitor continuously but rather in specific intervals (FIGs 2-3)); explicit signaling from eNB can indicated # of periods of a short DRX cycle that UE will remain in short DRX sub-state; other parameters/timer configuration can also be configured by eNB; [0053] – total length of time that a UE will remain in short DRX = (shortDRX-cycle * drxShortCycleTimer) in ms); and 
	ceasing, after sending the scheduling indication, sending information to the UE for the preselected duration (See Young [0049], [0053] – in reduced power/short DRX cycle/long DRX cycle sub-states, UE only monitors in specific time intervals and does not monitor in other specific time intervals (FIGs 2-3); eNB, which configured UE to certain DRX cycle, will not transmit during periods where UE is not monitoring).
	Young does not specifically disclose ceasing sending, immediately after the indication, for control information from the base station during the indicated absence of scheduling.
	However, Chang teaches of ceasing sending, immediately after the indication, for control information from the base station during the indicated absence of scheduling (See Chang FIGs 1-2b; [0055] – immediately enter DRX sleep state (not monitoring PDCCH) after receiving command from base station as part of configured DRX cycles; base station does not transmit control information (scheduling) to UE during time intervals UE is not monitoring PDCCH based on it’s own command).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Young, comprising ceasing sending, immediately after the indication, for control information from the base station during the indicated absence of scheduling, as taught in Chang. One is motivated as such in order to improve resource utilization efficiency (See Chang Background).

	RE Claim 54, Young, modified by Chang, discloses a method, as set forth in claim 51 above, wherein the ceasing, immediately after sending the scheduling indication, sending control information to the UE for the preselected duration comprises ceasing sending control channel information to the UE (See Chang FIGs 1-2b; [0055] –not monitoring PDCCH).

	RE Claim 56, Young discloses a base station for wireless communication (See Young FIG 1), comprising:
	A memory device (See Young FIGs 26-27);
	A processing circuit coupled to the memory device (See Young FIGs 26-27), the processing circuit configured to:
	send an indication to a user equipment (UE) of an absence of scheduling for the UE for a preselected duration (See Young [0049], [0053] – receiving from eNB explicit commands indicating to transition power-saving RX sub-state (i.e. UE will no longer monitor continuously but rather in specific intervals (FIGs 2-3)); explicit signaling from eNB can indicated # of periods of a short DRX cycle that UE will remain in short DRX sub-state; other parameters/timer configuration can also be configured by eNB; [0053] – total length of time that a UE will remain in short DRX = (shortDRX-cycle * drxShortCycleTimer) in ms); and 
	cease, after sending the scheduling indication, sending information to the UE for the preselected duration (See Young [0049], [0053] – in reduced power/short DRX cycle/long DRX cycle sub-states, UE only monitors in specific time intervals and does not monitor in other specific time intervals (FIGs 2-3); eNB, which configured UE to certain DRX cycle, will not transmit during periods where UE is not monitoring).
	Young does not specifically disclose ceasing sending, immediately after the indication, for control information from the base station during the indicated absence of scheduling.
	However, Chang teaches of ceasing sending, immediately after the indication, for control information from the base station during the indicated absence of scheduling (See Chang FIGs 1-2b; [0055] – immediately enter DRX sleep state (not monitoring PDCCH) after receiving command from base station as part of configured DRX cycles; base station does not transmit control information (scheduling) to UE during time intervals UE is not monitoring PDCCH based on it’s own command).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Young, comprising ceasing sending, immediately after the indication, for control information from the base station during the indicated absence of scheduling, as taught in Chang. One is motivated as such in order to improve resource utilization efficiency (See Chang Background).


	RE Claim 59, Young, modified by Chang, discloses a base station, as set forth in claim 56 above, wherein the processing circuit configured to cease, immediately after sending the scheduling indication, sending control information to the UE for the preselected duration comprises ceasing sending control channel information to the UE (See Chang FIGs 1-2b; [0055] –not monitoring PDCCH).

Claims 32-33, 42-43, 52-53, 57-58 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US# 2014/0018085 hereinafter referred to as Young) in view of Chang et al. (US# 2013/0215809 hereinafter referred to as Chang) and Deenoo et al. (US# 2016/0192433 hereinafter referred to as Deenoo).

	RE Claim 32, Young, modified by Chang, discloses a method, as set forth in claim 31 above. Young, modified by Chang, does not specifically disclose wherein the preselected duration corresponds to a duration of a preselected number of slots within a subframe.
	However, Deenoo teaches of wherein the preselected duration correspond to a duration of a preselected number of slots within a subframe (See Deenoo FIG 18; [0181] – slot level DRX sets for transitioning between full and partial monitoring).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Young, modified by Chang, wherein the preselected duration correspond to a duration of a preselected number of slots within a subframe, as taught in Deenoo. One is motivated as such in order to improve battery consumption performance while utilizing DRX mechanisms (See Deenoo Background; Summary).

	RE Claim 33, Young, modified by Chang, discloses a method, as set forth in claim 31 above. Young, modified by Chang, does not specifically disclose wherein the scheduling comprises semi-persistent scheduling.
	However, Deenoo teaches of wherein the scheduling comprises semi-persistent scheduling (See Deenoo [0075] – SPS).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Young, modified by Chang, wherein the scheduling comprises semi-persistent scheduling, as taught in Deenoo. One is motivated as such in order to improve battery consumption performance while utilizing DRX mechanisms (See Deenoo Background; Summary).

	RE Claim 42, Young, modified by Chang, discloses a UE, as set forth in claim 41 above. Young, modified by Chang, does not specifically disclose wherein the preselected duration corresponds to a duration of a preselected number of slots within a subframe.
	However, Deenoo teaches of wherein the preselected duration corresponds to a duration of a preselected number of slots within a subframe (See Deenoo FIG 18; [0181] – slot level DRX sets for transitioning between full and partial monitoring).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Young, modified by Chang, wherein the preselected duration corresponds to a duration of a preselected number of slots within a subframe, as taught in Deenoo. One is motivated as such in order to improve battery consumption performance while utilizing DRX mechanisms (See Deenoo Background; Summary).

	RE Claim 43, Young, modified by Chang, discloses a UE, as set forth in claim 41 above. Young, modified by Chang, does not specifically disclose wherein the scheduling comprises semi-persistent scheduling.
	However, Deenoo teaches of wherein the scheduling comprises semi-persistent scheduling (See Deenoo [0075] – SPS).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Young, modified by Chang, wherein the scheduling comprises semi-persistent scheduling, as taught in Deenoo. One is motivated as such in order to improve battery consumption performance while utilizing DRX mechanisms (See Deenoo Background; Summary).

	RE Claim 52, Young, modified by Chang, discloses a method, as set forth in claim 51 above. Young, modified by Chang, does not specifically disclose wherein the preselected duration corresponds to a duration of a preselected number of slots within a subframe.
	However, Deenoo teaches of wherein the preselected duration corresponds to a duration of a preselected number of slots within a subframe (See Deenoo FIG 18; [0181] – slot level DRX sets for transitioning between full and partial monitoring).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Young, modified by Chang, wherein the preselected duration corresponds to a duration of a preselected number of slots within a subframe, as taught in Deenoo. One is motivated as such in order to improve battery consumption performance while utilizing DRX mechanisms (See Deenoo Background; Summary).

	RE Claim 53, Young, modified by Chang, discloses a method, as set forth in claim 51 above. Young, modified by Chang, does not specifically disclose wherein the scheduling comprises semi-persistent scheduling.
	However, Deenoo teaches of wherein the scheduling comprises semi-persistent scheduling (See Deenoo [0075] – SPS).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Young, modified by Chang, wherein the scheduling comprises semi-persistent scheduling, as taught in Deenoo. One is motivated as such in order to improve battery consumption performance while utilizing DRX mechanisms (See Deenoo Background; Summary).

	RE Claim 57, Young, modified by Chang, discloses a base station, as set forth in claim 56 above. Young, modified by Chang, does not specifically disclose wherein the preselected duration corresponds to a duration of a preselected number of slots within a subframe.
	However, Deenoo teaches of wherein the preselected duration corresponds to a duration of a preselected number of slots within a subframe (See Deenoo FIG 18; [0181] – slot level DRX sets for transitioning between full and partial monitoring).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Young, modified by Chang, wherein the preselected duration corresponds to a duration of a preselected number of slots within a subframe, as taught in Deenoo. One is motivated as such in order to improve battery consumption performance while utilizing DRX mechanisms (See Deenoo Background; Summary).

	RE Claim 58, Young, modified by Chang, discloses a base station, as set forth in claim 56 above. Young, modified by Chang, does not specifically disclose wherein the scheduling comprises semi-persistent scheduling.
	However, Deenoo teaches of wherein the scheduling comprises semi-persistent scheduling (See Deenoo [0075] – SPS).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Young, modified by Chang, wherein the scheduling comprises semi-persistent scheduling, as taught in Deenoo. One is motivated as such in order to improve battery consumption performance while utilizing DRX mechanisms (See Deenoo Background; Summary).

Claims 37, 47, 55, 60 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US# 2014/0018085 hereinafter referred to as Young) in view of Chang et al. (US# 2013/0215809 hereinafter referred to as Chang) and Lida et al. (US# 2008/0294919 hereinafter referred to as Lida).

	RE Claim 37, Young, modified by Chang, discloses a method, as set forth in claim 31 above. Young, modified by Chang, does not specifically disclose further comprising: 
	sending an indication to the base station of a frame structure supported by the UE for a first power mode of a plurality of power modes supported by the UE.
	However, Lida teaches of sending an indication to the base station of a frame structure supported by the UE for a first power mode of a plurality of power modes supported by the UE (See Lida [0071]-[0074] – indicating power mode and frame structure (i.e. active mode, #1 LPPF (low power), #2 LPPF, etc… which utilize different frame structures)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communication system, as disclosed in Young, modified by Chang, further comprising sending an indication to the base station of a frame structure supported by the UE for a first power mode of a plurality of power modes supported by the UE, as taught in Lida. One is motivated as such in order to efficiently utilize power/resources in the system (See Lida Background; Summary; [0007], [0071]-[0074]).

	RE Claim 47, Young, modified by Chang, discloses a UE, as set forth in claim 41 above. Young, modified by Chang, does not specifically disclose wherein the processing circuit is further configured to: 
	send an indication to the base station of a frame structure supported by the UE for a first power mode of a plurality of power modes supported by the UE.
	However, Lida teaches of wherein the processing circuit is further configured to: 
	send an indication to the base station of a frame structure supported by the UE for a first power mode of a plurality of power modes supported by the UE (See Lida [0071]-[0074] – indicating power mode and frame structure (i.e. active mode, #1 LPPF (low power), #2 LPPF, etc… which utilize different frame structures)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communication system, as disclosed in Young, modified by Chang, wherein the processing circuit is further configured to: 
	send an indication to the base station of a frame structure supported by the UE for a first power mode of a plurality of power modes supported by the UE, as taught in Lida. One is motivated as such in order to efficiently utilize power/resources in the system (See Lida Background; Summary; [0007], [0071]-[0074]).

	RE Claim 55, Young, modified by Chang, discloses a method, as set forth in claim 51 above. Young, modified by Chang, does not specifically disclose further comprising: 
	receiving an indication of a frame structure supported by the UE for a first power mode of a plurality of power modes supported by the UE.
	However, Lida teaches of receiving an indication of a frame structure supported by the UE for a first power mode of a plurality of power modes supported by the UE (See Lida [0071]-[0074] – indicating power mode and frame structure (i.e. active mode, #1 LPPF (low power), #2 LPPF, etc… which utilize different frame structures)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communication system, as disclosed in Young, modified by Chang, further comprising receiving an indication of a frame structure supported by the UE for a first power mode of a plurality of power modes supported by the UE, as taught in Lida. One is motivated as such in order to efficiently utilize power/resources in the system (See Lida Background; Summary; [0007], [0071]-[0074]).

	RE Claim 60, Young, modified by Chang, discloses a base station, as set forth in claim 56 above. Young, modified by Chang, does not specifically disclose wherein the processing circuit configured to receive an indication of a frame structure supported by the UE for a first power mode of a plurality of power modes supported by the UE.
	However, Lida teaches of wherein the processing circuit configured to receive an indication of a frame structure supported by the UE for a first power mode of a plurality of power modes supported by the UE (See Lida [0071]-[0074] – indicating power mode and frame structure (i.e. active mode, #1 LPPF (low power), #2 LPPF, etc… which utilize different frame structures)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communication system, as disclosed in Young, modified by Chang, wherein the processing circuit configured to receive an indication of a frame structure supported by the UE for a first power mode of a plurality of power modes supported by the UE, as taught in Lida. One is motivated as such in order to efficiently utilize power/resources in the system (See Lida Background; Summary; [0007], [0071]-[0074]).

Claims 38, 48 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US# 2014/0018085 hereinafter referred to as Young) in view of Chang et al. (US# 2013/0215809 hereinafter referred to as Chang), Lida et al. (US# 2008/0294919 hereinafter referred to as Lida) and Doi et al. (US# 2008/0248768 hereinafter referred to as Doi).

	RE Claim 38, Young, modified by Chang and Lida, discloses a method, as set forth in claim 37 above, wherein:
	the UE supports another frame structure for a second power mode of the plurality of power modes (See Young FIG 3); wherein
	the first TTI is shorter than a second TTI (See Young FIG 3 – different TTI utilizing different power (i.e. less time transmitting utilizes less power)).
	Young, modified by Chang and Lida, does not specifically disclose wherein: 
	the frame structure supported by the UE for the first power mode specifies a first transmission time interval, TTI, and a second TTI specified by the other frame structure.
	However, Doi teaches of the frame structure supported by the UE for the first power mode specifies a first transmission time interval, TTI, and a second TTI specified by the other frame structure (See Doi FIG 5; [0108] – specifying TTI for different power modes).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communication system, as disclosed in Young, modified by Chang and Lida, wherein the frame structure supported by the UE for the first power mode specifies a first transmission time interval, TTI, and a second TTI specified by the other frame structure, as taught in Doi. One is motivated as such in order to reduce the amount of power utilized (See Doi Background; Disclosure).

	RE Claim 48, Young, modified by Chang and Lida, discloses a UE, as set forth in claim 47 above, wherein:
	the UE supports another frame structure for a second power mode of the plurality of power modes (See Young FIG 3); wherein
	the first TTI is shorter than a second TTI (See Young FIG 3 – different TTI utilizing different power (i.e. less time transmitting utilizes less power)).
	Young, modified by Chang and Lida, does not specifically disclose wherein: 
	the frame structure supported by the UE for the first power mode specifies a first transmission time interval, TTI, and a second TTI specified by the other frame structure.
	However, Doi teaches of the frame structure supported by the UE for the first power mode specifies a first transmission time interval, TTI, and a second TTI specified by the other frame structure (See Doi FIG 5; [0108] – specifying TTI for different power modes).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communication system, as disclosed in Young, modified by Chang and Lida, wherein the frame structure supported by the UE for the first power mode specifies a first transmission time interval, TTI, and a second TTI specified by the other frame structure, as taught in Doi. One is motivated as such in order to reduce the amount of power utilized (See Doi Background; Disclosure).

Claims 39, 49 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US# 2014/0018085 hereinafter referred to as Young) in view of Chang et al. (US# 2013/0215809 hereinafter referred to as Chang) and Cai et al. (US# 2011/0199985 hereinafter referred to as Cai).

	RE Claim 39, Young, modified by Chang, discloses a method, as set forth in claim 31 above. Young, modified by Chang, does not specifically disclose further comprising sending an indication to the base station that the UE further supports selection of one of: 
	modulation and coding scheme, MCS, for different ones of a plurality of power modes supported by the UE; 
	multiple input multiple output, MIMO, transmission mode for different ones of the plurality of power modes; and 
	carrier aggregation level for different ones of the plurality of power modes.
	However, Cai teaches of sending an indication to the base station that the UE further supports selection of one of: 
	modulation and coding scheme, MCS, for different ones of the plurality of power modes supported by the UE (See Cai [0023]-[0026] – access terminal sending indication to base station which selects MCS based on the indication and power mode); 
	multiple input multiple output, MIMO, transmission mode for different ones of the plurality of power modes; and 
	carrier aggregation level for different ones of the plurality of power modes.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communication system, as disclosed in Young, modified by Chang, further comprising sending an indication to the base station that the UE further supports selection of one of: 
	modulation and coding scheme, MCS, for different ones of a plurality of power modes supported by the UE; 
	multiple input multiple output, MIMO, transmission mode for different ones of the plurality of power modes; and 
	carrier aggregation level for different ones of the plurality of power modes, as taught in Cai. One is motivated as such in order to better utilize network resources (See Cai Background).

	RE Claim 49, Young, modified by Chang, discloses a UE, as set forth in claim 41 above. Young, modified by Chang, does not specifically disclose wherein the processing circuit is further configured to send an indication to the base station that the UE further supports selection of one of: 
	modulation and coding scheme, MCS, for different ones of a plurality of power modes supported by the UE; 
	multiple input multiple output, MIMO, transmission mode for different ones of the plurality of power modes; and 
	carrier aggregation level for different ones of the plurality of power modes.
	However, Cai teaches of wherein the processing circuit is further configured to send an indication to the base station that the UE further supports selection of one of: 
	modulation and coding scheme, MCS, for different ones of the plurality of power modes supported by the UE (See Cai [0023]-[0026] – access terminal sending indication to base station which selects MCS based on the indication and power mode); 
	multiple input multiple output, MIMO, transmission mode for different ones of the plurality of power modes; and 
	carrier aggregation level for different ones of the plurality of power modes.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communication system, as disclosed in Young, modified by Chang, wherein the processing circuit is further configured to send an indication to the base station that the UE further supports selection of one of: 
	modulation and coding scheme, MCS, for different ones of a plurality of power modes supported by the UE; 
	multiple input multiple output, MIMO, transmission mode for different ones of the plurality of power modes; and 
	carrier aggregation level for different ones of the plurality of power modes, as taught in Cai. One is motivated as such in order to better utilize network resources (See Cai Background).

Claims 40, 50 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US# 2014/0018085 hereinafter referred to as Young) in view of Chang et al. (US# 2013/0215809 hereinafter referred to as Chang) and Gaal et al. (US# 2012/0213154 hereinafter referred to as Gaal).

	RE Claim 40, Young, modified by Chang, discloses a method, as set forth in claim 31 above. Young, modified by Chang, does not specifically disclose further comprising sending an indication to the base station that the UE supports, for different ones of a plurality of power modes supported by the UE, at least one of: 
	different convolutional coding schemes; different antenna selections; or enhanced microsleep.
	However, Gaal teaches of sending an indication to the base station that the UE supports, for different ones of a plurality of power modes supported by the UE, at least one of: different convolutional coding schemes; different antenna selections; or enhanced microsleep (See Gaal Summary; [0009]-[0010], [0019], [0071] – indicating support for different antenna selection).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communication system, as disclosed in Young, modified by Chang, comprising sending an indication to the base station that the UE supports, for different ones of a plurality of power modes supported by the UE, at least one of: different convolutional coding schemes; different antenna selections; or enhanced microsleep, as taught in Gaal. One is motivated as such in order to improve performance and resolve inconsistencies with antenna configurations (See Gaal Background; Summary).

	RE Claim 50, Young, modified by Chang, discloses a UE, as set forth in claim 41 above. Young, modified by Chang, does not specifically disclose wherein the processing circuit is further configured to send an indication to the base station that the UE supports, for different ones of a plurality of power modes supported by the UE, at least one of: 
	different convolutional coding schemes; different antenna selections; or enhanced microsleep.
	However, Gaal teaches of wherein the processing circuit is further configured to send an indication to the base station that the UE supports, for different ones of a plurality of power modes supported by the UE, at least one of: different convolutional coding schemes; different antenna selections; or enhanced microsleep (See Gaal Summary; [0009]-[0010], [0019], [0071] – indicating support for different antenna selection).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communication system, as disclosed in Young, modified by Chang, wherein the processing circuit is further configured to send an indication to the base station that the UE supports, for different ones of a plurality of power modes supported by the UE, at least one of: different convolutional coding schemes; different antenna selections; or enhanced microsleep, as taught in Gaal. One is motivated as such in order to improve performance and resolve inconsistencies with antenna configurations (See Gaal Background; Summary).

Claims 61, 63, 65, 67 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US# 2014/0018085 hereinafter referred to as Young) in view of Chang et al. (US# 2013/0215809 hereinafter referred to as Chang) and Yoon et al. (US# 2008/0043656 hereinafter referred to as Yoon).

	RE Claim 61, Young, modified by Chang, discloses a method, as set forth in claim 31 above. Young, modified by Chang, does not specifically disclose sending, to the base station prior to receiving the indication of the absence of scheduling for the UE for the preselected duration, a minimum sleep duration of the UE; and wherein the preselected duration is equal to or greater than the minimum sleep duration.
	However, Yoon teaches of sending, to the base station prior to receiving the indication of the absence of scheduling for the UE for the preselected duration, a minimum sleep duration of the UE (See Yoon [0061]-[0062], [0097]-[0099] -  receiving sleep mode request message from a subscriber station; determining a minimum sleep interval and a maximum sleep interval of the subscriber station); and 
	wherein the preselected duration is equal to or greater than the minimum sleep duration (See Yoon [0061]-[0062], [0097]-[0099] -  determining a sleep mode enter time based on the minimum sleep interval).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communication system, as disclosed in Young, modified by Chang, further comprising sending, to the base station prior to receiving the indication of the absence of scheduling for the UE for the preselected duration, a minimum sleep duration of the UE; and wherein the preselected duration is equal to or greater than the minimum sleep duration, as taught in Yoon. One is motivated as such in order to effectively and efficiently manage power saving and consumption (See Yoon Background, Technical Solution).

	RE Claim 63, Young, modified by Chang, discloses a UE, as set forth in claim 41 above. Young, modified by Chang, does not specifically disclose sending, to the base station prior to receiving the indication of the absence of scheduling for the UE for the preselected duration, a minimum sleep duration of the UE; and wherein the preselected duration is equal to or greater than the minimum sleep duration.
	However, Yoon teaches of sending, to the base station prior to receiving the indication of the absence of scheduling for the UE for the preselected duration, a minimum sleep duration of the UE (See Yoon [0061]-[0062], [0097]-[0099] -  receiving sleep mode request message from a subscriber station; determining a minimum sleep interval and a maximum sleep interval of the subscriber station); and 
	wherein the preselected duration is equal to or greater than the minimum sleep duration (See Yoon [0061]-[0062], [0097]-[0099] -  determining a sleep mode enter time based on the minimum sleep interval).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communication system, as disclosed in Young, modified by Chang, further comprising sending, to the base station prior to receiving the indication of the absence of scheduling for the UE for the preselected duration, a minimum sleep duration of the UE; and wherein the preselected duration is equal to or greater than the minimum sleep duration, as taught in Yoon. One is motivated as such in order to effectively and efficiently manage power saving and consumption (See Yoon Background, Technical Solution).

	RE Claim 65, Young, modified by Chang, discloses a method, as set forth in claim 51 above. Young, modified by Chang, does not specifically disclose receiving, from the UE prior to sending the indication to the UE of the absence of scheduling for the UE for the preselected duration, a minimum sleep duration of the UE; and determining the preselected duration such that the preselected duration is equal to or greater than the minimum sleep duration.
	However, Yoon teaches of receiving, from the UE prior to sending the indication to the UE of the absence of scheduling for the UE for the preselected duration, a minimum sleep duration of the UE (See Yoon [0061]-[0062], [0097]-[0099] -  receiving sleep mode request message from a subscriber station; determining a minimum sleep interval and a maximum sleep interval of the subscriber station); and 
	determining the preselected duration such that the preselected duration is equal to or greater than the minimum sleep duration (See Yoon [0061]-[0062], [0097]-[0099] -  determining a sleep mode enter time based on the minimum sleep interval).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communication system, as disclosed in Young, modified by Chang, further comprising receiving, from the UE prior to sending the indication to the UE of the absence of scheduling for the UE for the preselected duration, a minimum sleep duration of the UE; and determining the preselected duration such that the preselected duration is equal to or greater than the minimum sleep duration, as taught in Yoon. One is motivated as such in order to effectively and efficiently manage power saving and consumption (See Yoon Background, Technical Solution).

	RE Claim 67, Young, modified by Chang, discloses a base station, as set forth in claim 56 above. Young, modified by Chang, does not specifically disclose receiving, from the UE prior to sending the indication to the UE of the absence of scheduling for the UE for the preselected duration, a minimum sleep duration of the UE; and determining the preselected duration such that the preselected duration is equal to or greater than the minimum sleep duration.
	However, Yoon teaches of receiving, from the UE prior to sending the indication to the UE of the absence of scheduling for the UE for the preselected duration, a minimum sleep duration of the UE (See Yoon [0061]-[0062], [0097]-[0099] -  receiving sleep mode request message from a subscriber station; determining a minimum sleep interval and a maximum sleep interval of the subscriber station); and 
	determining the preselected duration such that the preselected duration is equal to or greater than the minimum sleep duration (See Yoon [0061]-[0062], [0097]-[0099] -  determining a sleep mode enter time based on the minimum sleep interval).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communication system, as disclosed in Young, modified by Chang, further comprising receiving, from the UE prior to sending the indication to the UE of the absence of scheduling for the UE for the preselected duration, a minimum sleep duration of the UE; and determining the preselected duration such that the preselected duration is equal to or greater than the minimum sleep duration, as taught in Yoon. One is motivated as such in order to effectively and efficiently manage power saving and consumption (See Yoon Background, Technical Solution).

Claims 62, 64 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US# 2014/0018085 hereinafter referred to as Young) in view of Chang et al. (US# 2013/0215809 hereinafter referred to as Chang) and Young et al. (US# 2010/0166048 hereinafter referred to as Young ‘048).

	RE Claim 62, Young, modified by Chang, discloses a method, as set forth in claim 31 above, wherein the UE supports a plurality of power modes comprising a low power mode and a normal power mode where the low power mode is associated with lower power consumption than the normal power mode (See Young FIGs 2, 3, 17, 18; [0045], [0100]-[0101], [0140]-[0145] – UE supports plurality of power modes comprising normal power mode or power saving modes (continuous DRX, short cycle DRX, long cycle DRX)); and 
	wherein the ceasing monitoring for control information from the base station for at least the preselected duration comprises operating the UE in the low power mode (See Young FIGs 2, 3, 17, 18; [0045], [0100]-[0101], [0140]-[0145] – i.e. short cycle DRX, long cycle DRX), and
	receiving, from the base station and after receiving the indication of the absence of scheduling for the UE for the preselected duration, a request to transition the UE to the normal power mode (See Young [0049] – transitions between power modes can be commanded by eNB).
	Young, modified by Chang, does not specifically disclose declining the request to transition the UE to the normal power mode.
	However, Young ‘048 teaches of declining the request to transition the UE to the normal power mode (See Young ‘048 [0005] – mobile device ignoring base station commands to increase power in transmission mode).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communication system, as disclosed in Young, modified by Chang, comprising declining the request to transition the UE to the normal power mode, as taught in Young ‘048. One is motivated as such in order to reduce power consumption (See Young ‘048 Summary).

	RE Claim 64, Young, modified by Chang, discloses a UE, as set forth in claim 41 above, wherein the UE supports a plurality of power modes comprising a low power mode and a normal power mode where the low power mode is associated with lower power consumption than the normal power mode (See Young FIGs 2, 3, 17, 18; [0045], [0100]-[0101], [0140]-[0145] – UE supports plurality of power modes comprising normal power mode or power saving modes (continuous DRX, short cycle DRX, long cycle DRX)); and 
	wherein the processing circuit configured to cease monitoring for control information from the base station for at least the preselected duration is further configured to operate the UE in the low power mode (See Young FIGs 2, 3, 17, 18; [0045], [0100]-[0101], [0140]-[0145] – i.e. short cycle DRX, long cycle DRX), and
	wherein the processing circuit is further configured to:
	receive, from the base station and after receiving the indication of the absence of scheduling for the UE for the preselected duration, a request to transition the UE to the normal power mode (See Young [0049] – transitions between power modes can be commanded by eNB).
	Young, modified by Chang, does not specifically disclose declining the request to transition the UE to the normal power mode.
	However, Young ‘048 teaches of declining the request to transition the UE to the normal power mode (See Young ‘048 [0005] – mobile device ignoring base station commands to increase power in transmission mode).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communication system, as disclosed in Young, modified by Chang, comprising declining the request to transition the UE to the normal power mode, as taught in Young ‘048. One is motivated as such in order to reduce power consumption (See Young ‘048 Summary).

Claims 66, 68 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US# 2014/0018085 hereinafter referred to as Young) in view of Chang et al. (US# 2013/0215809 hereinafter referred to as Chang), Young et al. (US# 2010/0166048 hereinafter referred to as Young ‘048), and Pelletier et al. (US# 7,512,716 hereinafter referred to as Pelletier).

	RE Claim 66, Young, modified by Chang, discloses a method, as set forth in claim 51 above, sending, to the UE after sending the indication to the UE of the absence of scheduling for the UE for the preselected duration (See Young FIGs 2, 3, 17, 18; [0045], [0100]-[0101], [0140]-[0145] – i.e. short cycle DRX, long cycle DRX), a request to transition the UE from a low power mode to a normal power mode (See Young [0049] – transitions between power modes can be commanded by eNB), wherein the low power mode is associated with lower power consumption than the normal power mode (See Young FIGs 2, 3, 17, 18; [0045], [0100]-[0101], [0140]-[0145] – UE supports plurality of power modes comprising normal power mode or power saving modes (continuous DRX, short cycle DRX, long cycle DRX)).
-8-Appln No. 16/510,763	Young, modified by Chang, does not specifically disclose  Reply to Office Action of May 18, 2022receiving an indication that the UE declined the request to transition the UE from the low power mode to the normal power mode.
	However, Young ‘048 teaches of a UE declining the request from the base station to transition the UE to the normal power mode (See Young ‘048 [0005] – mobile device ignoring base station commands to increase power in transmission mode).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communication system, as disclosed in Young, modified by Chang, comprising a UE declining the request from the base station to transition the UE to the normal power mode, as taught in Young ‘048. One is motivated as such in order to reduce power consumption (See Young ‘048 Summary).
	Young, modified by Chang and Young ‘048, does not specifically disclose the base station receiving an indication that the UE declined the request to transition modes.
	However, Pelletier teaches of receiving an indication that the request to transition modes was declined (See Pelletier claim 16 – receiving indication that mode change request was rejected).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communication system, as disclosed in Young, modified by Chang and Young ‘048, comprising receiving an indication that the request to transition modes was declined, as taught in Pelletier. One is motivated as such in order to make the requestor aware of the rejection (See Pelletier claim 16).

	RE Claim 68, Young, modified by Chang, discloses a base station, as set forth in claim 56 above, sending, to the UE after sending the indication to the UE of the absence of scheduling for the UE for the preselected duration (See Young FIGs 2, 3, 17, 18; [0045], [0100]-[0101], [0140]-[0145] – i.e. short cycle DRX, long cycle DRX), a request to transition the UE from a low power mode to a normal power mode (See Young [0049] – transitions between power modes can be commanded by eNB), wherein the low power mode is associated with lower power consumption than the normal power mode (See Young FIGs 2, 3, 17, 18; [0045], [0100]-[0101], [0140]-[0145] – UE supports plurality of power modes comprising normal power mode or power saving modes (continuous DRX, short cycle DRX, long cycle DRX)).
-8-Appln No. 16/510,763	Young, modified by Chang, does not specifically disclose  Reply to Office Action of May 18, 2022receiving an indication that the UE declined the request to transition the UE from the low power mode to the normal power mode.
	However, Young ‘048 teaches of a UE declining the request from the base station to transition the UE to the normal power mode (See Young ‘048 [0005] – mobile device ignoring base station commands to increase power in transmission mode).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communication system, as disclosed in Young, modified by Chang, comprising a UE declining the request from the base station to transition the UE to the normal power mode, as taught in Young ‘048. One is motivated as such in order to reduce power consumption (See Young ‘048 Summary).
	Young, modified by Chang and Young ‘048, does not specifically disclose the base station receiving an indication that the UE declined the request to transition modes.
	However, Pelletier teaches of receiving an indication that the request to transition modes was declined (See Pelletier claim 16 – receiving indication that mode change request was rejected).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communication system, as disclosed in Young, modified by Chang and Young ‘048, comprising receiving an indication that the request to transition modes was declined, as taught in Pelletier. One is motivated as such in order to make the requestor aware of the rejection (See Pelletier claim 16).



Response to Arguments
Applicant's arguments filed 07/20/2022 have been fully considered but they are moot, in view of new grounds of rejection, necessitated by amendment (See Claims above, Chang, Yoon, Young ‘048, and Pelletier references).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477